Citation Nr: 0827304	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Huntington's disease 
(HD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from April 1989 to August 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The veteran seeks a granting of service connection for 
Huntington's disease (HD) which he claims was incurred in 
service.  The claims file contains a August 2004 letter by a 
private physician, Dr. S.P., M.D., acknowledging such 
diagnosis.  

The veteran's service treatment records do not disclose 
treatment for any abnormalities related to HD.  Rather, the 
service treatment records most notably contain several 
treatments for conditions such as acne, upset stomach, 
diarrhea, and sore throat.  However, a September 2005 
Neurology Clinic Progress Note prepared by another private 
physician, Dr. B.F., M.D., Ph.D., indicates that "[i]t 
appears that the patient was discharged from military service 
approximately in 1991 and his earliest symptoms of Huntington 
disease appeared to precede that discharge and occurred while 
he was on active duty.  These consisted of involuntary 
movements of the extremities, primarily of the feet, as well 
as frequent mood swings."

The Board also notes that October 2005 VA treatment record 
and the July 2006 substantive appeal contains disclosures 
addressing a family history of HD, to include his mother, 
brother, uncle and maternal grand-mother.

Given all the above factors, the Board finds that a VA 
examination is necessary.  Pursuant to VA's duty to assist, 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4)(i) (2007); see McLendon v. Principi, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notice which meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the 
letter must discuss the requirements for 
the assignment of a disability rating and 
effective date if service connection is 
awarded.  

2.  The claims file must be made 
available to the VA examiner with an 
appropriate specialty for review prior to 
conducting the examination.  The VA 
medical examination report should state 
that the claims file was reviewed prior 
to preparing the report.  The VA examiner 
is requested to review all pertinent 
records associated with the claims file, 
especially private medical opinions, and 
following this review and the examination 
render an opinion as to the following:

a)  Whether the veteran's HD is a 
congenital disease or a congenital 
defect; 

b)  If the VA examiner concludes that the 
HD is a congenital defect,  the examiner 
should state whether it was subject to 
any superimposed disease or injury during 
active service;

c)  If HD is not deemed to be a 
congenital disease or defect, the 
examiner is requested to render an 
opinion as to whether the claimed HD pre-
existed service and was aggravated during 
service; whether the claimed HD was 
incurred in service or presented symptoms 
during active service; and whether the 
claimed HD is otherwise related to 
service. 

A rationale for all opinions expressed 
must be provided in the examination 
report.  The VA examiner should take into 
consideration Dr. F's findings and 
opinions from the September 2005 
Neurology Clinic Progress Note when 
preparing the VA examination report, as 
well as the October 2005 VA medical 
notations showing a family history of HD. 

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

